Case 16-34596        Doc 40     Filed 11/01/18     Entered 11/01/18 12:46:20          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 16-34596
         Lizette R Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/29/2016.

         2) The plan was confirmed on 02/10/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/25/2017, 05/25/2018.

         5) The case was dismissed on 08/17/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,257.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-34596        Doc 40      Filed 11/01/18    Entered 11/01/18 12:46:20                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $4,800.00
         Less amount refunded to debtor                           $49.65

 NET RECEIPTS:                                                                                     $4,750.35


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,221.76
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $256.80
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,478.56

 Attorney fees paid and disclosed by debtor:                 $778.24


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABRI CREDIT UNION               Unsecured         641.45        641.45           641.45           0.00       0.00
 ATLAS ACQUISITIONS LLC          Unsecured         213.91        213.91           213.91           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      6,000.00       2,400.00         2,400.00          41.74       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            477.00        304.43           304.43           0.00       0.00
 GREAT LAKES CREDIT UNION        Unsecured         410.00        410.79           410.79           0.00       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      2,000.00       1,885.75         1,885.75          18.75       0.00
 ILLINOIS DEPT OF REVENUE        Priority          100.44           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY                Unsecured     72,188.35     43,017.95        43,017.95         748.01        0.00
 INTERNAL REVENUE SERVICE        Priority       1,396.00            NA               NA            0.00       0.00
 MARTOCCIO & MARTOCCIO           Unsecured      3,672.86       3,594.80         3,594.80          62.52       0.00
 SANTANDER CONSUMER USA          Unsecured     26,330.00     23,047.87        23,047.87         400.77        0.00
 PAYLIANCE                       Unsecured         165.00           NA               NA            0.00       0.00
 RAC ACCEPTANCE                  Unsecured      1,734.00            NA               NA            0.00       0.00
 RALLA KLEPAK AND ASSOCIATES     Unsecured      5,590.00            NA               NA            0.00       0.00
 SECURITY FINANCE                Unsecured         938.00           NA               NA            0.00       0.00
 IC SYSTEM INC                   Unsecured         429.00           NA               NA            0.00       0.00
 CADENCE HEALTH                  Unsecured          85.00           NA               NA            0.00       0.00
 SHERMAN FINANCIAL GROUP         Unsecured         100.00           NA               NA            0.00       0.00
 SHORT TERM LOANS LLC            Unsecured      1,000.00            NA               NA            0.00       0.00
 SPRINT                          Unsecured      1,097.38            NA               NA            0.00       0.00
 TD BANK USA/TARGET              Unsecured         650.00           NA               NA            0.00       0.00
 VILLAGE OF PLAINFIELD           Unsecured         200.00           NA               NA            0.00       0.00
 WOW                             Unsecured         406.00           NA               NA            0.00       0.00
 A TRAUB AND ASSOCIATES          Unsecured      7,258.32            NA               NA            0.00       0.00
 AARGON/COMED                    Unsecured         304.00           NA               NA            0.00       0.00
 AFNI INC                        Unsecured         300.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-34596     Doc 40    Filed 11/01/18        Entered 11/01/18 12:46:20                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
 AMERICAN CHARTER BANK          Unsecured      1,100.00            NA           NA             0.00        0.00
 AMERICASH LOANS LLC            Unsecured      5,557.22            NA           NA             0.00        0.00
 AT&T SERVICES                  Unsecured      3,318.00            NA           NA             0.00        0.00
 COMPLETE PAYMENT RECOVERY SE   Unsecured          76.00           NA           NA             0.00        0.00
 CONSUMER CELLULAR              Unsecured         435.00           NA           NA             0.00        0.00
 CONVERGENT OUTSOURCING/COMC    Unsecured         894.00           NA           NA             0.00        0.00
 CREDIT MANAGEMENT LP           Unsecured         450.00           NA           NA             0.00        0.00
 CREDITORS DISCOUNT             Unsecured          40.00           NA           NA             0.00        0.00
 DONALD GINSKY                  Unsecured      1,550.00            NA           NA             0.00        0.00
 FIRST MIDWEST BANK             Unsecured         888.00           NA           NA             0.00        0.00
 FIRST PREMIER                  Unsecured         856.00           NA           NA             0.00        0.00
 SFC CENTRAL BANKRUPTCY         Unsecured         476.00        476.00       476.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00               $0.00
       Mortgage Arrearage                                    $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
       All Other Secured                                     $0.00                 $0.00               $0.00
 TOTAL SECURED:                                              $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $75,992.95           $1,271.79                  $0.00


 Disbursements:

        Expenses of Administration                            $3,478.56
        Disbursements to Creditors                            $1,271.79

 TOTAL DISBURSEMENTS :                                                                         $4,750.35




UST Form 101-13-FR-S (9/1/2009)
Case 16-34596        Doc 40      Filed 11/01/18     Entered 11/01/18 12:46:20            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/31/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
